Mr. Presiding Justice Waterman delivered the opinion of the court. The decree of the court requiring appellant to pay Fannie Turner the sum of $350 as alimony and solicitors’ fees appears to have been fully complied with by him by the payment of $255 to her and $95 to her solicitors, which payment to her solicitors she has recognized, and given- to him a receipt in full of all claims under said decree. The only respect in which there has not been a complete, technical compliance with the terms of the decree, is that therein was provided that the §350 should be paid in installments and at the office of Bulger & Glass. As the §350 has been paid in a manner with which the complainant, Fannie Turner, to whom the entire amount was to be paid, is satisfied, we do not think that the fact that the major portion of the $350 was not paid at the office of Bulger & Glass is material. Ho portion of the amount to be paid by appellant was to be paid to Bulger & Glass or either of them; all was to be paid to Fannie Turner. What sum, if anything, was to be received by Bulger & •Glass from Fannie Turner, appellant did not know. By the terms of the decree a place was fixed at which appellant could make payment, but at that place the entire sum was to be paid to Fannie Turner. Doubtless the chancellor might have entered a decree directing that a certain sum should be paid to Bulger & Glass as solicitors, but the court did not. It directed that the entire sum be paid to Fannie Turner, leaving her and her solicitors to settle as to the compensation they were to receive from her. Under the terms of the decree the amount which the complainant, Fannie Turner, had agreed or ought to pay Bulger & Glass, her solicitors, was a thing with which appellant had nothing to do, nor is he responsible in case she has failed to perform any promise to them made. Holmes v. Hamburger, 61 Ill. App. 121. The order of the Superior Courtis reversed.